COLORADO COURT OF APPEALS                                       2016COA134


Court of Appeals No. 14CA0148
Adams County District Court No. 86CR123
Honorable Katherine R. Delgado, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Patrick K. Wood,

Defendant-Appellant.


                        ORDER VACATED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division I
                        Opinion by JUDGE TAUBMAN
                         Miller and Fox, JJ., concur

                        Announced September 22, 2016


Cynthia H. Coffman, Attorney General, John J. Fuerst III, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Douglas K. Wilson, Colorado State Public Defender, Adam Mueller, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    This is the latest chapter in the efforts of defendant, Patrick K.

 Wood, to vacate his felony murder conviction and thereby to stand

 convicted only of second degree murder, aggravated robbery, and

 menacing.

¶2    In 1986, Wood was convicted of felony murder, second degree

 murder, aggravated robbery, and menacing. For the past ten years,

 Wood has sought to remove his felony murder conviction, resulting

 in a long line of decisions.1 These cases include Wood’s successful

 appeal to the United States Supreme Court on the issue of the

 timeliness of his federal habeas corpus petition. Following that

 decision, the Tenth Circuit Court of Appeals conditionally granted

 Wood’s habeas corpus petition, directing that his felony murder

 conviction would be vacated unless a state court acted within a

 reasonable time to vacate either his felony murder conviction or his

 second degree murder conviction. The Tenth Circuit remanded to

 the federal district court to enter the conditional grant. Following

 the federal district court’s entry of a conditional grant of the habeas

 corpus petition, the state district court granted the People’s request


 1 We attach a chart as Appendix A of these decisions to illustrate
 the complex path of litigation involving Wood’s convictions.
                                    1
 to vacate the second degree murder conviction, rather than the

 felony murder conviction.

¶3    Wood appeals the state district court’s vacation of his second

 degree murder conviction. He contends that the People did not

 have authority to request that the state district court vacate his

 second degree murder conviction, nor did the court have the

 jurisdiction or authority to do so. Although we conclude that the

 People had the authority to file their request, we conclude that the

 district court did not have the authority to rule on it. Accordingly,

 we vacate the state district court’s order. We remand with

 instructions for the state district court to vacate Wood’s felony

 murder conviction and correct the mittimus accordingly, leaving in

 place the second degree murder, aggravated robbery, and menacing

 convictions.

                           I.   Background

¶4    In 1986, while attempting to rob a pizza delivery store, Wood

 shot and killed an assistant store manager. After a bench trial, the

 court convicted Wood of first degree felony murder, second degree

 murder, aggravated robbery, and two counts of menacing. The

 court merged the second degree murder and aggravated robbery

                                    2
 convictions into the felony murder conviction and imposed a life

 sentence.

¶5    A division of this court affirmed Wood’s conviction in an

 unpublished opinion. See People v. Wood (Colo. App. No.

 87CA0273, May 4, 1989) (not published pursuant to C.A.R. 35(f)).

¶6    In 1995, following his direct appeal, Wood filed a pro se Crim.

 P. 35(c) motion in the Adams County District Court challenging his

 felony murder conviction. The district court, however, never acted

 on the motion. He filed another Crim. P. 35(c) motion in 2004,

 alleging that the prohibition against double jeopardy was violated

 because he was convicted of both felony murder and second degree

 murder of the same victim. The trial court denied his motion under

 Crim. P. 35(c)(3)(VII), asserting that “each and every one of the

 grounds asserted could have been presented in an appeal pursued

 by [Wood] after his conviction.”

¶7    Wood appealed the denial of his Crim. P. 35(c) motion to a

 division of our court. The division affirmed, concluding that his

 challenge to his second degree murder conviction was time barred

 and his challenge to his felony murder conviction was barred

 because it could have been raised on direct appeal. People v. Wood,

                                    3
 (Colo. App. No. 04CA2252, Aug. 3, 2006) (not published pursuant

 to C.A.R. 35(f)). The supreme court denied certiorari. Wood v.

 People, (Colo. No. 06SC703, Feb. 5, 2007) (unpublished order).

¶8    In 2008, Wood filed a second habeas corpus petition, only

 challenging his felony murder conviction.2 He contended that

 convicting him of both felony murder and second degree murder of

 the same victim violated his right to be free from double jeopardy.

 Wood v. Milyard, No. CIV.A. 08-CV-00247-W, 2009 WL 1973531, at

 *1 (D. Colo. July 6, 2009), aff’d, 403 F. App’x 335 (10th Cir. 2010),

 rev’d and remanded, 566 U.S. ___, 132 S. Ct. 1826 (2012). The

 Colorado Attorney General did not challenge the timeliness of

 Wood’s habeas corpus petition. After dismissing some claims for

 failure to exhaust state remedies, the court denied Wood’s double

 jeopardy claim. Id. at *6. Wood appealed.

¶9    The Tenth Circuit Court of Appeals directed the parties to brief

 whether the statute of limitations barred Wood’s petition. The

 Attorney General argued that Wood’s petition was untimely. Wood,



 2 Wood’s first habeas corpus petition was denied for failure to
 exhaust state remedies. See Wood v. Furlong, No. 94 CV 00219 JLK
 (D. Colo. March 22, 1995).
                                   4
  403 F. App’x at 336-37. The Tenth Circuit agreed with the Attorney

  General and denied habeas corpus relief. Wood filed a petition for

  certiorari, which the United States Supreme Court granted. The

  Court held that the Attorney General had forfeited its statute of

  limitations defense and remanded the case to the Tenth Circuit to

  consider the merits of Wood’s appeal. Wood, 566 U.S. at ___, 132 S.

  Ct. at 1830-31.

¶ 10   On remand, the Tenth Circuit held that the Double Jeopardy

  Clause precluded the imposition of two convictions for a single

  murder, notwithstanding that the district court had merged the

  convictions for sentencing purposes. Wood v. Milyard, 721 F.3d

  1190, 1194-98 (10th Cir. 2013) (“Double jeopardy doctrine prohibits

  cumulative punishments the legislature hasn’t authorized. And it’s

  long since settled that a conviction, even a conviction without a

  corresponding sentence, amounts to a punishment for purposes of

  federal double jeopardy analysis.”). The Tenth Circuit ordered the

  federal district court to grant Wood conditional habeas corpus relief

  and vacate the felony murder conviction, unless the Adams County

  District Court corrected the double jeopardy error by vacating

  “either of the two murder convictions”:

                                    5
            Because vacating either murder conviction will
            suffice to remedy Mr. Wood’s double jeopardy
            complaint, the most equitable result in this
            case would be one that permits the elimination
            of his lesser, second degree murder conviction
            — or at least permits the Colorado courts that
            tried him to choose which conviction will go.
            Toward that end, we think the appropriate way
            forward is to remand this case to the district
            court with instructions to grant the writ of
            habeas corpus conditionally. It should vacate
            the first degree murder conviction Mr. Wood
            challenges in federal court and over which we
            have the power of review if and only if no state
            court vacates either of the two murder
            convictions within a reasonable time.

  Id. at 1197. On remand, the federal district court entered a

  conditional habeas corpus writ with similar instructions for the

  Adams County District Court. See Wood v. Milyard, No. 08-CV-

  00247-WYD, 2014 WL 321075, at *2 (D. Colo. Jan. 29, 2014).

¶ 11   The People then filed the motion for resentencing at issue here

  in the Adams County District Court. At the resentencing hearing,

  the People told the court:

            The Order [from the federal district court]
            requires that the Court to [sic] do a re-
            sentencing of the Defendant. . . . [T]he
            Opinion is requiring that the Prosecutor make




                                   6
            a selection between Felony Murder and Second
            Degree Murder at the re-sentencing hearing.3

¶ 12   The People did not request that Wood be resentenced, but

  requested that the court vacate the second degree murder

  conviction. The district court subsequently vacated the second

  degree murder and aggravated robbery convictions and issued an

  amended mittimus which, contrary to its order, still contained the

  second degree murder and aggravated robbery convictions, albeit

  with a note that they were vacated. Thereafter, the federal district

  court vacated the conditional habeas corpus petition. Wood, 2014

  WL 321075, at *2.

¶ 13   On appeal, Wood contends that the Adams County District

  Court erred in vacating his second degree murder conviction rather

  than his felony murder conviction for three reasons: (1) the People

  had no authority to file the “Motion for Resentencing”; (2) the

  district court lacked jurisdiction and authority to vacate the second

  degree murder conviction; and (3) equity dictated that the district

  court should have vacated the felony murder conviction under the




  3As discussed below, the People incorrectly characterized the Tenth
  Circuit’s mandate and the federal district court’s order.
                                    7
  verdict maximization doctrine and the doctrine of laches. In the

  alternative, Wood contends that if the People had authority to

  request and the district court had jurisdiction and authority to

  vacate the second degree murder conviction, we must remand to

  the district court because the district court entered the mittimus

  incorrectly.

¶ 14   Following oral arguments, we asked for supplemental briefs on

  (1) how People v. Spykstra, 234 P.3d 662 (Colo. 2010), and People in

  Interest of E.G., 2016 CO 19, 368 P.3d 946, apply to either the

  People’s ability to file the motion for resentencing or the district

  court’s authority to decide the People’s motion; (2) whether section

  13-1-115, C.R.S. 2016, grants the district court authority or

  ancillary jurisdiction; (3) whether section 20-1-102, C.R.S. 2016,

  provides authority for the People’s motion for resentencing; and (4)

  whether the district court had inherent authority to hear this case.

¶ 15   We conclude that the People had authority to file the motion

  “to resentence.” We also conclude that the district court had

  subject matter jurisdiction over the motion. However, we conclude

  that the district court did not have authority to rule on the motion

  and, therefore, it erred in vacating Wood’s second degree murder

                                      8
  conviction. Thus, we do not address Wood’s contention that equity

  dictated that the court should have vacated the felony murder

  conviction, or his contention that we should remand for the district

  court to remove the second degree murder and aggravated robbery

  convictions from his mittimus.

       II.     People’s Authority to File the “Motion for Resentencing”

¶ 16         Wood contends that the People had no authority to file their

  motion for resentencing. We conclude that the People had authority

  to file their motion.

                              A.        Standard of Review

¶ 17         Whether the People had the authority to file a motion before

  the district court is a question of standing. See generally People v.

  Brothers, 2013 CO 31, ¶ 8, 308 P.3d 1213, 1215 (holding that

  whether the district attorney could move to quash third-party

  subpoenas was a question of standing). Standing is a question of

  law that we review de novo. Spykstra, 234 P.3d at 666.

                                   B.    Applicable Law

¶ 18         In relation to the People’s authority, we asked the parties to

  discuss how two cases — Spykstra and E.G. — apply to the People’s

  ability to file their motion and to the district court’s authority to

                                              9
  decide the People’s motion. We conclude that Spykstra addresses

  the People’s authority to act and E.G. addresses a district court’s

  authority to act. We discuss E.G. in detail in Part III.C.1.

¶ 19   In Spykstra, the district court denied the People’s motion to

  quash two subpoenas duces tecum served by the defendant on the

  parents of the victim in a child sexual assault case. 234 P.3d at

  667. The supreme court held the People had authority to move to

  quash the subpoenas because they had general authority to act and

  no statute prohibited them from filing such a motion. Id. Further,

  the limited exceptions to a district attorney’s general authority to

  appear on behalf of the State — such as disqualification and

  express legislative limitation — did not apply. Id.

¶ 20   The court concluded that a district attorney has the general

  authority to appear and participate in proceedings to which the

  People are a party under section 20-1-102(1). Id. The court further

  held that only a specific statute or rule can limit the People’s

  general authority.

                              C.    Analysis

¶ 21   First, we must address the substance of the People’s motion.

  While the People titled their motion a “motion for resentencing,” we

                                    10
  do not necessarily consider it as such. See People v. Collier, 151

  P.3d 668, 670 (Colo. App. 2006) (holding that the substance of a

  motion controls its designation). At the hearing on the motion for

  resentencing, the People did not request that the court resentence

  Wood. Rather, they requested that the court vacate Wood’s second

  degree murder conviction. The People also argue that their motion

  was simply a motion to alert the state district court to the federal

  district court’s conditional grant of habeas corpus. Therefore, we

  consider the People’s motion to have been seeking two different

  objectives: (1) to notify the state district court about the federal

  district court’s conditional grant of habeas relief and (2) to request

  the state district court to vacate the felony murder conviction. We

  address whether the People had authority to file a motion seeking

  this relief.

                 1.    Notification to State District Court

¶ 22    To the extent the People’s motion was a motion to notify, we

  start from the premise that the People had general authority under

  section 20-1-102. The limited exceptions to a district attorney’s

  general authority to appear on behalf of the State do not apply here.



                                     11
¶ 23   Recognizing that there is no formal mechanism in Colorado for

  the People to alert a state court of a federal court’s conditional grant

  of a habeas corpus petition, we nevertheless conclude that no

  statute or rule in Colorado prohibits such a motion by the People.

¶ 24   From a practical perspective, the People need a mechanism to

  alert a state court that a federal court has granted a conditional

  habeas corpus petition. If the People do not have such a

  mechanism, and only defendants do, defendants, in some cases,

  will have an incentive not to notify the state court about the

  conditional grant of the habeas corpus petition. Then, the state

  court could unknowingly fail to consider a conditional habeas

  corpus grant, and a defendant could force the outcome he or she

  desires.

¶ 25   The Third Circuit considered this quandary in Gibbs v. Frank,

  500 F.3d 202, 209 (3d Cir. 2007). There, the federal district court

  executed a conditional writ directing the state court to retry the

  defendant within 120 days or release him. Id. After the district

  court issued the writ, several weeks passed before Gibbs’ counsel

  notified the state court of the conditional writ. The Third Circuit

  noted:

                                    12
             The interests of comity strongly counsel that
             the issuance of a conditional writ of habeas
             corpus by a federal court be conveyed
             promptly to the state trial court that must
             rectify the constitutional deprivation. In future
             conditional writ cases, we believe that it is
             appropriate for the State or Commonwealth to
             bear the burden of informing state courts
             about the necessity of a retrial promptly after
             the conditional writ is issued.

  Id. at 209 n.6.

¶ 26    Therefore, we conclude that the People had authority to file

  their motion insofar as they sought to notify the state district court

  of the federal district court’s conditional grant of habeas corpus

  relief.

                    2.   Effort to Vacate a Conviction

¶ 27    Applying Spykstra, we start from the premise that the People

  had the general authority under section 20-1-102 to appear and

  participate in proceedings in which they are a party. Like in

  Spykstra, the limited exceptions to a district attorney’s general

  authority to appear do not apply. No district attorney

  disqualification rule is involved in this case, see § 20-1-107(2),

  C.R.S. 2016, and the General Assembly has not authorized a

  different body to prosecute this action, see Harris v. Jefferson Cty.


                                    13
  Court, 808 P.2d 364, 365 (Colo. App. 1991) (“[W]hen the General

  Assembly authorizes a different body to prosecute a particular type

  of action, then the district attorney is without authority to act.”).

¶ 28     Wood contends that Crim. P. 35(c) prohibits the People from

  filing their motion. However, we address this contention below in

  the context of whether Crim. P. 35(c) provides the trial court with

  authority to act in the circumstances presented here.

¶ 29     Therefore, we conclude that the People had authority to file a

  motion requesting that the state district court vacate Wood’s

  convictions.

  III.     District Court’s Subject Matter Jurisdiction and Authority

¶ 30     Wood next contends that the state district court lacked subject

  matter jurisdiction and authority to vacate the second degree

  murder conviction. Although we have concluded the People had

  authority to move for the court to vacate Wood’s second degree

  murder conviction, we still must address whether the court had

  authority to vacate the conviction. We conclude that the court had

  subject matter jurisdiction, but agree with Wood that it lacked

  authority to vacate his second degree murder conviction. We

  address each issue in turn.

                                     14
                        A.        Standard of Review

¶ 31   We review jurisdictional matters de novo. People v. Efferson,

  122 P.3d 1038, 1040 (Colo. App. 2005).

                              B.     Jurisdiction

                             1.    Applicable Law

¶ 32   Subject matter jurisdiction is “defined only as a court’s power

  to resolve a dispute in which it renders judgment.” Associated

  Gov’ts of Nw. Colo. v. Colo. Pub. Utils. Comm’n, 2012 CO 28, ¶ 30,

  275 P.3d 646, 652. A court has subject matter jurisdiction if the

  case is one of the types of cases that the court has been empowered

  to entertain by the sovereign from which the court derives its

  authority. Wood v. People, 255 P.3d 1136, 1140 (Colo. 2011).

¶ 33   The state district court relied on article VI, section 1 of the

  Colorado Constitution and section 13-1-115 of the Colorado

  statutes in concluding that it had jurisdiction over Wood’s case.

  Colorado Constitution article VI, section 1 provides:

            The judicial power of the state shall be vested
            in a supreme court, district courts, a probate
            court in the city and county of Denver, a
            juvenile court in the city and county of Denver,
            county courts, and such other courts or
            judicial officers with jurisdiction inferior to the
            supreme court, as the general assembly may,

                                       15
             from time to time establish; provided, however,
             that nothing herein contained shall be
             construed to restrict or diminish the powers of
             home rule cities and towns granted under
             article XX, section 6 of this constitution to
             create municipal and police courts.

¶ 34   The Colorado Constitution vests district courts with general

  subject matter jurisdiction in criminal cases:

             The district courts shall be trial courts of
             record with general jurisdiction, and shall have
             original jurisdiction in all civil, probate, and
             criminal cases, except as otherwise provided
             herein, and shall have such appellate
             jurisdiction as may be prescribed by law.

  Colo. Const. art. VI, § 9(1).

                                  2.   Analysis

¶ 35   While Wood initially contended that the district court did not

  have subject matter jurisdiction, at oral argument he conceded that

  the court had subject matter jurisdiction under article VI, sections

  1 and 9 of the Colorado Constitution. Therefore, we need not

  address this issue further.

                                  C.   Authority

¶ 36   Wood contends that the district court had no authority to

  vacate his second degree murder conviction and that Crim. P. 35(c)

  does not provide the requisite authority. The People, however,

                                       16
  contend that the trial court had authority pursuant to section 13-1-

  115, ancillary jurisdiction, and inherent authority. We address

  each contention in turn.

                                1.    Law

¶ 37   As previously discussed, we conclude that E.G. outlines the

  approach we must follow in determining whether the court had

  authority. In E.G., ¶ 4, 368 P.3d at 948, the district court denied a

  defense motion to allow counsel to access a house where the victims

  had been sexually assaulted in order to “view and photograph the

  crime scene,” which the defense filed when the homeowner refused

  access. The district court concluded that it did not have authority

  over the motion, reasoning “that it had not seen ‘any Colorado law,

  statutory or case law that indicate[d]’ that the court had any

  authority to order the requested access.” Id.

¶ 38   The supreme court affirmed. The court concluded that it

  could find no constitutional provision, statute, or rule that provided

  the district court with authority to grant such access without the

  homeowner’s consent. Id. at ¶¶ 30-32, 368 P.3d at 954. Therefore,

  the court concluded that district court had no authority to issue

  such an order. Id.

                                     17
¶ 39   We conclude that E.G. stands for the principle that a court has

  authority to proceed only if there is express constitutional,

  statutory, or rule-based authority addressing the particular

  circumstances before it. See generally People v. Madden, 2015 CO

  69, ¶ 7, 364 P.3d 866, 868 (trial court may not order refund of

  costs, fees, or restitution following a criminal trial without statutory

  authority to do so); People v. Nelson, 2015 CO 68, ¶ 1, 362 P.3d

  1070, 1070 (same).

                          2.   Section 13-1-115

¶ 40   The People argue that such an interpretation would be

  inconsistent with section 13-1-115, which encompasses

  circumstances that fall within a district court’s constitutionally

  granted general and original jurisdiction to manage criminal cases,

  and that no statutory provision contradicts section 13-1-115. We

  disagree.

¶ 41   As relevant here, section 13-1-115 provides:

              The courts have power to issue all writs
              necessary and proper to the complete exercise
              of the power conferred on them by the
              constitution and laws of this state.




                                     18
¶ 42   We conclude that section 13-1-115 provides no authority here.

  The People did not ask the court to issue a writ; rather, they

  requested that the court vacate Wood’s second degree murder

  conviction.

¶ 43   Wood argues that the federal court order granting conditional

  habeas corpus relief did not compel the state district court to act.

  The People argued below, and imply on appeal, that the state

  district court was required to consider the matter. We agree with

  Wood.

¶ 44   The conditional grants of habeas corpus relief by the Tenth

  Circuit and the federal district court did not require the state

  district court to act. If it did nothing, Wood’s mittimus would be

  corrected by the federal district court removing his felony murder

  conviction and the double jeopardy violations would be remedied.

  Significantly, neither federal court addressed whether the

  conditional grant would give the state district court authority to

  vacate Wood’s conviction. Nor did the state district court address

  its authority to proceed in its order. No Colorado statute, rule, or

  case provides guidance on this issue.



                                    19
¶ 45   However, three federal circuit courts of appeal decisions have

  determined that a federal court cannot remand a habeas corpus

  action to a state district court, nor could a federal court compel a

  state court to act under a conditional grant of habeas corpus relief.

  This precedent indicates that if a federal court does not have

  authority to issue a conditional grant of habeas corpus relief, it may

  not compel a state court to act in response to a conditional grant of

  such relief. See Billiot v. Puckett, 135 F.3d 311, 316 n.5 (5th Cir.

  1998) (“If the writ is granted, or even conditionally granted, the

  state, pursuant to available state procedures, may then take

  whatever action it deems necessary, including reinitiating state

  court proceedings . . . although the case may ultimately find its way

  back to the state courts . . . [it] is by no means ‘remanded’ to the

  state courts.”); see also Hardcastle v. Horn, 368 F.3d 246, 261 (3d

  Cir. 2004) (Federal courts lack authority to “remand a habeas

  corpus petition to a state court.”); Rose v. Lee, 252 F.3d 676, 688

  n.11 (4th Cir. 2001) (“[W]e do not believe that a federal habeas court

  can remand a case to a state habeas court.”).

¶ 46   Therefore, we conclude that section 13-1-115 conferred no

  authority on the state district court to act in these circumstances.

                                    20
  We further conclude that the federal court orders did not enable the

  state district court to act based on the authority of section 13-1-

  115.

                         3.   Ancillary Jurisdiction

¶ 47     Ancillary jurisdiction allows a court to decide certain matters

  related to the principal proceeding.4 Nelson, ¶ 67, 362 P.3d at

  1081. The doctrine of ancillary jurisdiction is a doctrine of inherent

  power that “exists because without it the court could neither

  effectively dispose of the principal case nor do complete justice in

  the premises.” People v. Hargrave, 179 P.3d 226, 229 (Colo. App.

  2007) (quoting Morrow v. District of Columbia, 417 F.2d 728, 738

  n.36 (D.C. Cir. 1969)). Although the doctrine of ancillary


  4 Courts have treated “ancillary jurisdiction” as a doctrine relating
  to both jurisdiction and authority. Compare People v. Dalton, 70
  P.3d 517, 521 (Colo. App. 2002) (discussing ancillary jurisdiction as
  a jurisdictional doctrine), with People v. Hargrave, 179 P.3d 226,
  229 (Colo. App. 2007) (discussing ancillary jurisdiction as a
  doctrine relating to authority or “power”), and People v. Nelson,
  2015 CO 68, ¶ 67, 362 P.3d 1070, 1081 (“Ancillary jurisdiction
  gives us that authority.”); see also Minto v. Lambert, 870 P.2d 572,
  575 (Colo. App. 1993) (describing the inappropriate use of
  “jurisdiction” and “authority” interchangeably in appellate court
  decisions). Thus, we address ancillary jurisdiction, while
  addressing authority, because the People contend that ancillary
  jurisdiction provided the state district court with authority to vacate
  Wood’s second degree murder conviction.
                                     21
  jurisdiction frequently arises in federal courts, it has also been

  applied in certain circumstances in state court proceedings. Id.

  Accordingly, the Hargrove division adopted the Morrow court’s four-

  part test to determine whether a court has ancillary jurisdiction:

             (1) the ancillary matter arises from the same
             transaction which was the basis of the main
             proceeding, or arises during the course of the
             main matter, or is an integral part of the main
             matter;

             (2) the ancillary matter can be determined
             without a substantial new factfinding
             proceeding;

             (3) determination of the ancillary matter
             through an ancillary order would not deprive a
             party of a substantial procedural or
             substantive right; and

             (4) the ancillary matter must be settled to
             protect the integrity of the main proceeding or
             to insure that the disposition in the main
             proceeding will not be frustrated.

  Id. at 229-30 (quoting Morrow, 417 F.2d at 740).

¶ 48   We conclude that the Hargrave test is not satisfied here. First,

  the “main matter” is Wood’s federal petition for a writ of habeas

  corpus. Wood filed that petition in federal court under federal law,

  and the petition was never before the state district court. Therefore,

  the People’s “motion for resentencing” arises from the federal writ,

                                    22
  and any ancillary jurisdiction undoubtedly exists in the federal

  court, not the state district court.

¶ 49   Second, the People contend that no new factfinding is

  necessary, as maximizing the sentence is a question of law. Again,

  we disagree. The state district court would need to conduct

  additional factfinding to determine whether the doctrine of laches

  precluded the People from challenging the second degree murder

  conviction twenty-six years later, particularly because the state

  district court did not consider Wood’s laches argument. See Keller

  Cattle Co. v. Allison, 55 P.3d 257, 260 (Colo. App. 2002) (“Whether

  the elements of laches have been established is a question of fact.”).

  Further, the People’s unclean hands argument would also require

  additional factfinding.

¶ 50   Third, we conclude that executing the People’s motion would

  deprive Wood of substantial rights. If we affirm the district court’s

  order vacating the second degree murder conviction, Wood will

  remain convicted of felony murder even though he only litigated

  that conviction and prevailed on a constitutional challenge to that

  conviction in federal court. The People do not contend that it was



                                     23
  improper for Wood to seek habeas corpus relief regarding only one

  of his convictions.

¶ 51   Fourth, the state district court should have — and could have

  — vacated the felony murder conviction to protect the integrity of

  Wood’s successful federal habeas corpus petition.

¶ 52   Moreover, at the time of trial, the law was settled that no

  defendant could suffer two murder convictions for the killing of a

  single person. People v. Bartowsheski, 661 P.2d 235 (Colo. 1983);

  People v. Lowe, 660 P.2d 1261 (Colo. 1983), abrogated on other

  grounds by Callis v. People, 692 P.2d 1045 (Colo. 1984). The People

  had ample notice and opportunity to correct the double jeopardy

  error before this point. Immediately following trial, the People could

  have asked to vacate the second degree murder conviction or, in

  lieu of that, could have filed a cross-appeal to Wood’s direct appeal.

  However, the People did neither.

¶ 53   Therefore, we conclude that the district court did not have

  ancillary jurisdiction to vacate Wood’s second degree murder

  conviction.




                                     24
                          4.   Inherent Authority

¶ 54   We further conclude that the state district court did not have

  inherent authority to grant the People’s motion.

¶ 55   The judiciary has inherent authority to use all powers

  reasonably required to protect the efficient function, dignity,

  independence, and integrity of the court and judicial process.

  People v. Aleem, 149 P.3d 765, 774 (Colo. 2007).

¶ 56   The People contend that even if we assume the state district

  court erred by merging the murder convictions and imposing a

  single sentence, rather than vacating the second degree murder

  conviction as the Tenth Circuit Court of Appeals concluded the

  original sentencing court should have done, the district court had

  the inherent authority to correct this error. We disagree.

¶ 57   A court’s inherent authority is generally limited to matters that

  are reasonably necessary for the proper functioning of the judiciary.

  Bd. of Cty. Comm’rs v. Nineteenth Judicial Dist., 895 P.2d 545, 548

  (Colo. 1995). As described above, it was not necessary for the state

  district court to take any action. If the state district court took no

  action, the federal district court order provided him with exactly the

  relief he had sought.

                                     25
¶ 58   Further, the People point to no case suggesting the state

  district court possessed the inherent power to vacate the second

  degree murder conviction at their request, and we have found none

  suggesting such a power.

¶ 59   Therefore, we conclude that the court did not have inherent

  authority.

                            5.   Crim. P. 35(c)

¶ 60   Even though the People do not argue that Crim. P. 35(c)

  provided a basis for the trial court to act, we address its

  applicability because Wood argues that it did not provide a basis for

  the trial court’s authority.5 We agree. Crim. P. 35(c) only

  authorizes the trial court to vacate a conviction for a Crim. P. 35(c)

  motion filed by a defendant, not the People. See Crim. P. 35(c)(2)

  (“[E]very person convicted of a crime is entitled as a matter of right

  to make application for postconviction review upon the grounds




  5 Wood also contends that Crim. P. 35(a) provides no authority.
  Crim. P. 35(a) motions challenge illegal sentences, and, as noted,
  although the People’s motion was a “motion to resentence,” it
  effectively sought to vacate one of Wood’s convictions.
                                    26
  hereinafter set forth.”).6 To conclude that the trial court has

  authority to rule on a Crim. P. 35(c) motion filed by the People

  would improperly expand the trial court’s postconviction authority.

¶ 61   Therefore, we conclude that Crim. P. 35 does not provide the

  trial court with authority.

                     6.    Maximizing the Jury Verdict

¶ 62   Last, we recognize that in cases like Wood’s with double

  jeopardy violations, “the effect of jury verdicts should be

  maximized.” People v. Glover, 893 P.2d 1311, 1314 (Colo. 1995)

  (following the court’s determination that the defendant could not be

  convicted of both murder after deliberation and felony murder for

  murder of single victim, the trial properly entered judgment for

  conviction of murder after deliberation and the underlying felony to

  maximize the defendant’s sentence).




  6No case explicitly holds that the People cannot bring a Crim. P.
  35(c) motion; however, this conclusion is supported by the
  difference in wording of Crim. P. 35(a) and Crim. P. 35(c). Compare
  Crim. P. 35(a) (“The court may correct a sentence . . . .”), with Crim.
  P. 35(c)(1) (“If prior to filing for relief pursuant to this paragraph (1),
  a person has sought appeal of a conviction within the time
  prescribed therefor and if judgment on that conviction has not then
  been affirmed upon appeal, that person may file an application for
  postconviction review . . . .”); see also Crim. P. 35(c)(2).
                                      27
¶ 63   It is not a foregone conclusion, however, that vacating Wood’s

  second degree murder and aggravated robbery convictions would

  maximize his sentence. Wood argues that his sentence would have

  been maximized by vacating the felony murder conviction because

  then the trial court could have imposed two convictions and two

  sentences. Further, he contends that when parole eligibility is

  taken into consideration, he would serve more time if he were

  sentenced under his second degree murder and aggravated robbery

  convictions that under his felony murder conviction.

¶ 64   We need not address these contentions because we conclude

  that the trial court did not have authority to vacate Wood’s second

  degree murder conviction.

                           IV.   Conclusion

¶ 65   Wood’s federal habeas corpus petition exclusively challenged

  his felony murder conviction. Thus, the state district court’s

  authority was limited — just as the federal district court’s authority

  was limited — to consideration of Wood’s felony murder conviction.

  Therefore, we vacate the state district court’s order. We remand

  with instructions for the state district court to vacate Wood’s felony

  murder conviction and correct the mittimus accordingly, leaving the

                                    28
second degree murder, aggravated robbery, and menacing

convictions.7

     JUDGE MILLER and JUDGE FOX concur.




7 This relief is necessary to return the case to the status quo ante
before the People filed their motion for resentencing. Otherwise, the
state and federal court proceedings might be in a state of
uncertainty since the federal district court vacated its order
granting federal habeas corpus relief following the state district
court granting the People’s motion for resentencing.
                                 29